United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT NORTH ISLAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-116
Issued: April 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:

JURISDICTION
On October 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated November 7, 2007 denying his claim for a recurrence of
disability and a nonmerit decision dated September 19, 2008 denying his reconsideration request
without a merit review.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability beginning on
June 19, 2006 causally related to his accepted May 5, 1993 employment injury; and (2) whether
the Office properly denied appellant’s requests for reconsideration without a merit review.
FACTUAL HISTORY
Appellant, then a 32-year-old pneudraulic systems mechanic, filed a traumatic injury
claim alleging that on May 5, 1993 he sustained back pain after loading a vapor tester. After
briefly stopping work, he returned first to light duty and then to regular duty on August 28, 1994.
The Office accepted the claim for lumbosacral joint ligament sprain.

The case was dormant for a number of years.1 On April 26, 2007 appellant filed a claim
for recurrence of disability beginning June 19, 2006. He stopped work that day and returned to
work on August 10, 2006. Appellant’s Form CA-2a, recurrence of disability, stated that the
recurrence happened when he got out of bed on June 19, 2006 and felt back pain and right leg
numbness. He also indicated that his back pain never went away since his original injury.
In support of his claim, appellant submitted several dispensary records and treatment
notes between 1993 and 1994. This included an August 11, 1994 treatment note from the
San Diego Naval Hospital, which diagnosed low back pain after appellant moved a gear box
from a work table to a cart on August 10, 1994. Also included was an August 16, 1994 treatment
note diagnosing lower thoracic musculoskeletal strain after appellant picked up rotor dome gear.
In a July 14, 2006 treatment note, Dr. Roger Stoike, a Board-certified internist, diagnosed
lumbosacral disc with nerve root compression. He noted appellant’s complaint of pain and
numbness from his right buttock to his right leg and stated that the condition started on
June 19, 2006.
Dr. Stoike also noted that appellant could return to full duty on
September 1, 2006.
On August 29, 2006 Dr. Jerry Schulte, a radiologist, interpreted magnetic resonance
imaging (MRI) scan results of appellant’s lumbar spine. He assessed a three millimeter posterior
protrusion of the L4-5 disc, degeneration of the L4-5 disc and no significant central canal or
neuroforaminal stenosis.
In a January 4, 2007 progress note, Dr. Stoike concluded that appellant had an ongoing
disability due to a recurring occupational back injury. He indicated that appellant had a loss of
signal of the L4-5 disc due to disc degeneration and arthritis, which caused his back pain and
numbness in the right lower extremity. Dr. Stoike noted that appellant could return to work on
January 8, 2007 with restrictions of no prolonged sitting or standing. On April 6, 2007 he
confirmed his January 4, 2007 findings stating that appellant had a recurring occupational back
injury and noted that appellant could return to work on April 9, 2007 without restrictions.
In a September 26, 2007 letter, the Office advised appellant of the factual and medical
evidence needed to establish his recurrence claim and provided him 30 days to submit additional
information.
In a decision dated November 7, 2007, the Office denied appellant’s recurrence claim
finding that the evidence was insufficient to establish that the recurrent disability resulted from
the accepted lumbosacral sprain.
Following the decision, appellant submitted additional evidence consisting of medical
reports already of record. He also submitted a June 12, 1984 medical report of Dr. A.G. Dycaico
who evaluated appellant for preemployment purposes.

1

The Board notes that certain early portions of appellant’s case record could not be retrieved by the Office from
the Federal Records Center.

2

On September 8, 2008 appellant requested reconsideration. He submitted a statement
noting that he sustained his original injury on May 5, 1993 and subsequently reinjured his back
on May 11 and 17, 1993 and August 10, 1994. Appellant noted he had intermittent episodes of
severe back pain, which occurred on June 19, 2006. He also submitted an August 3, 2007
progress note from Dr. Stoike, who noted his previous findings of ongoing disability due to
recurring occupational back injury that started June 19, 2006. Dr. Stoike also confirmed loss of
signal of the L4-5 disc due to disc degeneration and arthritis, which caused appellant’s back pain
and right lower extremity numbness.
In a September 19, 2008 decision, the Office denied appellant’s request for
reconsideration without a merit review finding that the evidence submitted was repetitious and
cumulative.
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means “an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.”2 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician, who on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.3 Where no such rationale is present,
medical evidence is of diminished probative value.4
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbosacral joint ligament sprain on
May 5, 1993. Appellant returned to regular-duty work on August 28, 1994. He subsequently
filed a recurrence of disability claim April 26, 2007 alleging back pain, right leg numbness and
disability beginning June 19, 2006. However, appellant did not submit sufficient reasoned
medical evidence to establish that his present condition was causally related to his accepted
injury.
On July 14, 2006 Dr. Stoike noted appellant’s complaint of pain in his right buttock and
leg and diagnosed lumbosacral disc with nerve root compression. In reports dated January 4 and
April 6, 2007, he indicated that appellant had a recurring occupational back injury. Dr. Stoike
noted that appellant’s disc degeneration and arthritis caused a loss of signal of his L4-5 disc.
However, none of these reports explain how appellant’s nerve root compression, disc
2

R.S., 58 ECAB ___ (Docket No. 06-1346, issued February 16, 2007); 20 C.F.R. § 10.5 (x).

3

See S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008).

4

See Ronald C. Hand, 49 ECAB 113 (1957).

3

degeneration or arthritis arose from his accepted injury of lumbosacral joint ligament sprain and
caused appellant back pain and right leg numbness. Furthermore, none of his reports provide
medical reasoning to support that appellant’s back injury was a spontaneous change in a medical
condition related to the accepted lumbosacral sprain. Dr. Stoike also did not indicate an
awareness of appellant’s original May 5, 1993 injury or provide any evidence of bridging
symptoms.5 Additionally, he did not explain how other back injuries noted by appellant as being
sustained on May 11 and 17, 1993 and August 10 and 16, 1994 affected his present condition nor
did he distinguish how these injuries, sustained after the accepted employment condition but
before the alleged recurrence, impacted the current diagnosis.6
Dr. Schulte’s diagnostic report of appellant’s lumbar spine concluded protrusion and
degeneration of the L4-5 disc. However, he did not provide an opinion as to the cause of his
findings. Medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.7 Consequently,
appellant has not met his burden of proof to establish that he sustained a recurrence of disability
on June 19, 2006 causally related to his May 5, 1993 employment injury.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a), the
Office’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) constitute relevant and
pertinent new evidence not previously considered by the Office.8 Section 10.608(b) of Office
regulations provides that when an application for reconsideration does not meet at least one of
the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.9
ANALYSIS -- ISSUE 2
Appellant’s reconsideration request did not allege or demonstrate that the Office
erroneously applied or interpreted a specific point of law. Additionally, he did not advance a
relevant legal argument not previously considered by the Office. Consequently, appellant is not
entitled to a review of the merits of his claim based on the first two requirements, as noted.

5

See Mary A. Ceglia, 55 ECAB 626 (2004) (to establish that the claimed recurrence of the condition was caused
by the accepted injury, medical evidence of bridging symptoms between appellant’s present condition and the
accepted injury must support the physician’s conclusion of a causal relationship).
6

See M.W., 57 ECAB 710 (2006) (medical conclusions based on an inaccurate or incomplete factual history are
of diminished probative value).
7

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007).

8

D.K., 59 ECAB ___ (Docket No. 07-1441, issued October 22, 2007).

9

K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008).

4

With respect to the third requirement, submitting relevant and pertinent new evidence,
appellant submitted several dispensary reports dated between 1993 and 1994. These reports
were duplicative and already of record. Additionally, appellant submitted Dr. Dycaico’s
June 12, 1984 report. However, as the report predates both the alleged recurrence and his
original injury, it is not relevant to the present case. Appellant also submitted an August 3, 2007
progress note of Dr. Stoike. To the extent that Dr. Stoike indicated support for causal
relationship by noting that appellant’s recurring occupational back injury that started June 19,
2006, his report is cumulative as it merely restates his opinion that appellant has a recurring
occupational back injury, as noted in the physician’s January 4 and April 6, 2007 reports. The
submission of evidence which repeats or duplicates evidence already in the case record does not
constitute a basis for reopening a case.10
Therefore, the Office properly denied appellant’s request for a review on the merits as he
failed to meet any of the three requirements, noted above, for reopening a claim for merit review.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of
disability beginning June 19, 2006 causally related to his accepted May 5, 1993 lumbosacral
sprain. The Board also finds that the Office properly denied appellant’s request for
reconsideration without a merit review.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated September 19, 2008 and November 7, 2007 are affirmed.
Issued: April 13, 2009
Washington, DC

10

Roger W. Robinson, 54 ECAB 846 (2003).

5

